Status of Claims
This Office Action is in response to the Applicant’s Response dated 2/15/2022. Claims 1-7 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see page 7 of Remarks document, filed 2/15/2022, have been fully considered but they are not persuasive.  The Applicant has claimed that Kikuyama teaches the control of the vehicle’s running speed via its motor, but does not teach the operational speed of working equipment on the vehicle, such as the forklift mechanism.  However, the Examiner respectfully disagrees.  Watanabe was cited in the previous actions as disclosing a first and second target speed relating to the operational speed of a vehicle’s working equipment (see Watanabe at least col 13 lines 49-62), while the incorporation of Kikuyama simply teaches the comparison of two speeds, and selecting the smaller of the speeds for control purposes (see Kikuyama at least [0137]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kikuyama compares the speeds as disclosed by Watanabe to select the more appropriate value for overall refined control of the vehicle (see Kikuyama at least [0116]).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/24/2022